Citation Nr: 0030137	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-04 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  The veteran died in August 1998.  The appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In July 2000, the Board referred this matter for an expert 
medical opinion regarding the cause of the veteran's death.  
Such development having been completed, and the appellant 
having been provided with a copy of the opinion and an 
opportunity to respond, this matter has been returned to the 
Board for resolution.  



FINDINGS OF FACT

1.  The cause of the veteran's death in August 1998 was a 
cerebrovascular accident due to recurrent general 
arthrosclerosis. 

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a herniated nucleus pulposus 
with degenerative disc disease, degenerative joint disease, 
status-post compression fracture at L1 with radiculopathy 
right lower extremity and residuals of keratitis in the right 
eye. 

3.  Cardiovascular disease was not manifested during service 
or within one year of separation from service.

4.  The medical evidence of record does not demonstrate that 
a disability of service origin caused, hastened, or 
materially and substantially contributed to the veteran's 
death.  




CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a service-connected disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is entitled to service 
connection for the cause of the veteran's death.  
Specifically, the appellant argues that the veteran's 
service- connected back disability caused or contributed 
substantially to his death.   

Service connection for the cause of a veteran's death may be 
granted if the evidence establishes that the veteran died 
from a service-connected disability, which either caused or 
contributed substantially or materially to the veteran's 
death.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).  A veteran's death will be considered as having been 
due to a service-connected disability when such disability 
was either the principal or contributory cause of death.  See 
38 C.F.R. § 3.312(a).  A disability is a principal cause of 
death when it, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one not related to the 
principal cause, which contributed substantially or 
materially, combined to cause death and aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).

In this case, the veteran died in August 1998.  At the time 
of his death, service connection was in effect for residuals 
of a herniated nucleus pulposus with degenerative disc 
disease, degenerative joint disease, status-post compression 
fracture at L1 with radiculopathy right lower extremity and 
residuals of keratitis in the right eye.  A death certificate 
shows that the immediate cause of the veteran's death was a 
cerebrovascular accident due to recurrent general 
arthrosclerosis.  Other significant conditions contributing 
to the veteran's death but deemed not to have resulted in the 
underlying cause of death were valvular prosthesis, status 
post coronary artery bypass graft and compression fracture at 
L5-S1.  

Service medical records contain no evidence of complaints, 
treatment or diagnosis of any cardiovascular disease.  A VA 
examination performed in March 1949 also contains no evidence 
of complaints, treatment or diagnosis of any cardiovascular 
disease.  

Post-service treatment records show that the veteran suffered 
from a herniated disc at L5-S1 and that he underwent a 
partial hemilaminectomy at L4-5 and L5-S1 in 1965.  At that 
time, a ruptured disc was noted at L5-S1 as well as an 
insinuated fragment laterally beneath the dorsal root of S1.  
In June 1989, a compression fracture of the L1 vertebra was 
identified, as was a degenerative disc at L5-S1, 
osteoarthritis spurring at L4 and L5 end plates, and 
degenerative changes in the facet joints at L5-S1 bilaterally 
and to a lesser degree in the upper spine.  

In October 1994, the veteran was shown to have osteoarthritic 
changes at L3, L4-5 and L5-S1.  In March 1997 the veteran had 
generalized osteoporosis of the lumbar spine with mild 
degenerative arthritis as well as degenerative disc disease 
at the L5-S1 interspace and a compression fracture at L1.  A 
July 1997 VA spine and peripheral nerve examination revealed 
that the veteran complained of pain all the time.  He was 
shown to have chronic lumbosacral strain, degenerative disc 
disease of the lumbosacral spine, degenerative joint disease 
of the lumbosacral spine, old compression fracture at L1 and 
generalized osteoporosis.

In July 1998, the veteran was admitted to Cox-Monett hospital 
for severe back and shoulder pain.  He became paretic on his 
left extremity.  A CT scan revealed an acute and subacute 
caudad extension of the left occipital lobe infarct.  The 
veteran passed away in August 1998 as a result of a 
cerebrovascular accident.  

In a September 1998 statement, a private orthopedic surgeon 
who had previously consulted with other physicians in 
connection with the veteran's treatment, indicated that in 
his opinion the veteran's back condition contributed a great 
deal to his final demise.  The surgeon went on to state that 
prior to his death, the veteran developed myelopathy, which 
caused weakness in his lower extremities and caused him to 
loose his ability to walk.  The surgeon indicated that he did 
not have the benefit of all of the veteran's treatment 
records when he rendered this opinion. 

In July 2000 the Board referred this matter for an expert 
medical opinion regarding the cause of the veteran's death.  
Specifically, the Board requested opinions regarding whether 
the veteran's service connected back disability was in any 
way causally or etiologically related to the cause of the 
veteran's death and whether the veteran's service connected 
back disability hastened or lended assistance in any way in 
causing the veteran's death.  After a thorough review of the 
veteran's claims file and medical history, a VA physician, 
noted to be the Chief of Staff of a VA Medical Center, an 
Associate Professor of Anesthesiology, board certified in 
anesthesiology and to have specialty certification in 
critical care and pain management, opined that the veteran's 
service-connected back disability did not cause or contribute 
to the veteran's cause of death.  Specifically, the VA 
physician stated:

I have no doubt that this patient had 
CLBP [chronic low back pain], which 
worsened as he got older due to arthritis 
and osteoporosis.  However, I do not 
believe that CLBP is a 'significant 
condition contributing' to this man's 
death.  This patient was ambulating 
according to the records on July 1, 1997, 
one year prior to his death.  I do not 
believe that this patient's CLBP hastened 
or lent assistance to this man's death.

The VA physician noted that there is no evidence to support 
the theory that CLBP in and of itself, can lead to, or be 
related to, death.  He indicated that while CLBP may be 
debilitating and cause a patient to become sedentary which 
can lead to vascular stasis and deep vein thrombosis and 
pulmonary embolism, there is no evidence in this case to show 
that this is what caused the veteran's death.  The veteran 
died from a cerebrovascular accident, not a pulmonary 
embolism.  The VA physician also noted that a sedentary 
lifestyle could also be caused by various disorders such as 
obesity, heart disease, trauma to the lower extremities, etc.  
In these cases a patient's lack of exercise would cause a 
deterioration of the muscular system including the heart and 
legs.  However, the VA physician indicated that the evidence 
does not support a finding that the veteran died from lack of 
exercise.  

In reviewing the aforementioned evidence, the Board finds the 
opinion rendered by the VA physician in August 2000 to be 
more probative than the private opinion rendered in September 
1998.  The VA physician's opinion is more thorough and he had 
the opportunity to review the veteran's claims file prior to 
rendering his opinion.  The Board is satisfied that a review 
of the evidence of record shows that there is no indication 
that the veteran's service-connected back disability 
contributed in any way to his death.  The appellant has not 
submitted any evidence to show that the veteran's death was 
caused by or contributed to by a service-connected 
disability.  As such, the Board finds that the appellant's 
claim must be denied. 

The Board has considered the appellant's statements to the 
effect that her husband's service-connected back disability 
hastened or materially contributed to his death.  However, 
being a layperson, she is not competent to give an opinion 
regarding medical causation or diagnosis, and her statements 
on such matters cannot serve as the basis for a grant of 
service connection.  Brewer v. West, 11 Vet. App. 228, 234 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

